ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-07-09_ORD_01_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


QUESTIONS CONCERNANT L’OBLIGATION
   DE POURSUIVRE OU D’EXTRADER
            (BELGIQUE c. SE
                          u NE
                             u GAL)


        ORDONNANCE DU 9 JUILLET 2009




                2009
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


QUESTIONS RELATING TO THE OBLIGATION
     TO PROSECUTE OR EXTRADITE
            (BELGIUM v. SENEGAL)


             ORDER OF 9 JULY 2009

                     Mode officiel de citation :
    Questions concernant l’obligation de poursuivre ou d’extrader
        (Belgique c. Sénégal), ordonnance du 9 juillet 2009,
                     C.I.J. Recueil 2009, p. 210




                           Official citation :
    Questions relating to the Obligation to Prosecute or Extradite
            (Belgium v. Senegal), Order of 9 July 2009,
                     I.C.J. Reports 2009, p. 210




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-071066-4
                                            No de vente :   958

                                  9 JUILLET 2009

                                  ORDONNANCE




 QUESTIONS CONCERNANT L’OBLIGATION
    DE POURSUIVRE OU D’EXTRADER
        (BELGIQUE c. SE
                      u NE
                         u GAL)




QUESTIONS RELATING TO THE OBLIGATION
     TO PROSECUTE OR EXTRADITE
        (BELGIUM v. SENEGAL)




                                     9 JULY 2009

                                      ORDER

               210




                              COUR INTERNATIONALE DE JUSTICE

    2009                                     ANNÉE 2009
  9 juillet
Rôle général
   no 144                                     9 juillet 2009


                           QUESTIONS CONCERNANT
                                L’OBLIGATION
                        DE POURSUIVRE OU D’EXTRADER
                                      (BELGIQUE c. SE
                                                    u NE
                                                       u GAL)




                                           ORDONNANCE

               Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. KOROMA,
                          AL-KHASAWNEH, BUERGENTHAL, SIMMA, KEITH, SEPÚLVEDA-
                          AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF,
                          GREENWOOD, juges ; M. COUVREUR, greffier.

                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 1, 48 et 49 de son Règlement,
                  Vu la requête enregistrée au Greffe de la Cour le 19 février 2009, par
               laquelle le Royaume de Belgique a introduit une instance contre la Répu-
               blique du Sénégal au sujet d’un différend relatif au respect par le Sénégal
               de son obligation de poursuivre M. H. Habré, ancien président de la
               République du Tchad, ou de l’extrader vers la Belgique aux fins de pour-
               suites pénales,
                  Vu la demande en indication de mesures conservatoires présentée par
               la Belgique à la même date,
                  Vu l’ordonnance du 28 mai 2009 par laquelle la Cour a statué sur
               ladite demande en indication de mesures conservatoires ;

               4

211 OBLIGATION DE POURSUIVRE OU D’EXTRADER (ORDONNANCE 9 VII 09)

   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 6 juillet 2009, ceux-ci ont exposé les
vues de leurs gouvernements respectifs quant aux délais nécessaires pour
la préparation des premières pièces de la procédure écrite ; que l’agent du
Sénégal, après avoir énoncé les diverses mesures prises au Sénégal, depuis
le 28 mai 2009, aux fins d’assurer la tenue du procès de M. Habré, a pré-
cisé qu’un délai trop court pour la présentation du contre-mémoire ris-
querait d’affecter les efforts menés pour tenir ledit procès aussitôt que
possible ; et que l’agent de la Belgique a fait preuve de compréhension
pour la position sénégalaise ;
   Compte tenu des vues des Parties et des circonstances particulières de
l’espèce,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire du Royaume de Belgique, le 9 juillet 2010 ;
  Pour le contre-mémoire de la République du Sénégal, le 11 juillet 2011 ;

    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le neuf juillet deux mille neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement du Royaume de Belgique et
au Gouvernement de la République du Sénégal.

                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071066-4

